                      Case 15-24723                 Doc 79           Filed 11/20/18 Entered 11/20/18 15:23:40                                      Desc Main
                                                                      Document     Page 1 of 15




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Dino Michael Bartolomei                                                         §           Case No. 15-24723
                   Barbara Lyn Bartolomei                                                          §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    07/21/2015 . The undersigned trustee was appointed on 07/21/2015 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             351,501.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                       30,593.76
                                                     Bank service fees                                                                250.64
                                                     Other payments to creditors                                                  312,417.12
                                                     Non-estate funds paid to 3rd Parties                                               0.00
                                                     Exemptions paid to the debtor                                                      0.00
                                                     Other payments to the debtor                                                       0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 8,239.48

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-24723                  Doc 79          Filed 11/20/18 Entered 11/20/18 15:23:40                                      Desc Main
                                                         Document     Page 2 of 15




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 03/24/2016 and the
      deadline for filing governmental claims was 03/24/2016 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 20,825.05 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 5,000.00 , for a total compensation of $ 5,000.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 22.20 , for total expenses of $ 22.20 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/20/2018                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                       Page:         1
               Case 15-24723                Doc 79       Filed 11/20/18 Entered 11/20/18 15:23:40                                  Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                            ESTATE PROPERTY  3 of 15AND REPORT
                                                                           ASSET CASES
                                                                                                                                                     Exhibit A
Case No:             15-24723              PSH      Judge:    Pamela S. Hollis                 Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:           Dino Michael Bartolomei                                                   Date Filed (f) or Converted (c):    07/21/2015 (f)
                     Barbara Lyn Bartolomei                                                    341(a) Meeting Date:                08/17/2015
For Period Ending:   11/20/2018                                                                Claims Bar Date:                    03/24/2016


                           1                                       2                      3                     4                      5                  6

                  Asset Description                            Petition/             Est Net Value     Property Formally          Sale/Funds          Asset Fully
      (Scheduled and Unscheduled (u) Property)               Unscheduled          (Value Determined       Abandoned               Received by        Administered
                                                               Values              by Trustee, Less       OA=554(a)                the Estate            (FA)/
                                                                                  Liens, Exemptions,                                                Gross Value of
                                                                                   and Other Costs)                                                   Remaining
                                                                                                                                                        Assets
  1. 5048 Switch Grass Lane, Naperville, Il 60564 4               399,522.00               10,489.25                                  351,501.00                 FA
     Bedroom, 2 1
  2. Cash On Hand                                                        66.00                  0.00                                         0.00                FA
  3. Checking Account At First National Bank Of                         115.00                  0.00                                         0.00                FA
     Lagrange Account
  4. Household Goods, Furnishings, Appliances And                      1,000.00                 0.00                                         0.00                FA
     Electronics
  5. Necessary Wearing Apparel                                          350.00                  0.00                                         0.00                FA
  6. Ira                                                                150.00                  0.00                                         0.00                FA
  7. Percentage Interest In The Stock Of Adco Litho                        0.00                 0.00                                         0.00                FA
     Line, Inc. Co
  8. 2013 Ford Edge 4 Door Sport Utility Limited,                  18,000.00                    0.00                                         0.00                FA
     61,000 Miles Vi
  9. 2012 Volkswagen Jetta 4 Door Sedan Tdi 61,000                 11,000.00                    0.00                                         0.00                FA
     Miles Vin: 3Vw
 10. Preferential Transfer (u)                                             0.00            80,000.00                                         0.00                FA

     Possible avoidance action of recorded mortgage
     of insider within 12 months of bankruptcy filing;
     Mortgage dated 2011.
INT. Post-Petition Interest Deposits (u)                            Unknown                      N/A                                         0.00         Unknown


                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                             $430,203.00              $90,489.25                                  $351,501.00               $0.00
                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                          Page:       2
             Case 15-24723              Doc 79         Filed 11/20/18            Entered 11/20/18 15:23:40                   Desc Main
Hired bankruptcy counsel re: possible preference action of recorded mortgage of insider within 12 months of petition; Hired real estate
                                                          Document
broker to market/sell primary residence. - Joji Takada 12/22/2015           Page 4 of 15
Real estate broker to market/sell primary residence. - Joji Takada 3/2/2016                                                               Exhibit A
Residence on market. - Joji Takada 6/20/2016

Residence on market. - Joji Takada 9/23/2016

Residence off market; Look to hire new broker. - Joji Takada 12/20/2016

Home on market for sale. - Joji Takada 3/13/2017

Hire accountant and prepare tax returns. - Joji Takada 11/13/2017

Prepare TFR for UST review - Joji Takada 3/28/2018.




Initial Projected Date of Final Report (TFR): 07/21/2017         Current Projected Date of Final Report (TFR): 07/21/2018




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                              Page:         1
                        Case 15-24723              Doc 79 Filed 11/20/18
                                                                      FORM 2Entered 11/20/18 15:23:40                                     Desc Main
                                                   ESTATE CASHDocument     Page 5 of 15 RECORD
                                                              RECEIPTS AND DISBURSEMENTS
           Case No: 15-24723                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee      Exhibit B
         Case Name: Dino Michael Bartolomei                                                                  Bank Name: Associated Bank
                        Barbara Lyn Bartolomei                                                    Account Number/CD#: XXXXXX0445
                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9850                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/20/2018                                                              Separate Bond (if applicable):


     1              2                     3                                     4                                            5                  6                  7

Transaction     Check or        Paid To / Received From           Description of Transaction           Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                                  Code                                               Balance ($)
 04/11/17                    Chicago Title and Trust      Proceeds from sale                                                $17,027.27                          $17,027.27
                             Company                      Real property 5048
                                                          Switch Grass Lane
                                                          Naperville
                                                          Gross Receipts                $351,501.00

                             Repair credit to Buyer       Credit to Buyer                ($1,000.00)    2500-000

                             2016 2017 County taxes       Real estate taxes             ($13,119.55)    4700-000
                             and assessment

                             Title charges to Chicago     Title closing costs            ($1,928.00)    2500-000
                             Title and Truste Company     and expenses

                             Recording charges to         Title closing costs              ($528.00)    2500-000
                             Chicago Title and Trust      and expenses
                             Company

                             Shellpoint Mortgage          Mortgage payoff              ($279,297.57)    4110-000

                             Rudolph Bartolomei           Mortgage payoff               ($20,000.00)    4110-000

                             HOA charges                  Homeowners                       ($230.00)    2500-000
                                                          association fee
                             Prestige Propeties Real      Real estate broker             ($8,787.48)    3510-000
                             Estate Pros                  commission payment

                             Realty Executives            Real estate broker             ($8,787.52)    3510-000
                                                          commission payment
                             PAL reimbursement to         Payment to trustee               ($193.00)    2500-000
                             Zane Zielinski               professional

                             Utility reimbursement to     Payment to trustee               ($252.61)    2500-000
                             Michael Hansbrough           professional

                             Studnicka Associates         Survey cost                      ($350.00)    2500-000

                    1                                     5048 Switch Grass             $351,501.00     1110-000
                                                          Lane, Naperville, Il
                                                          60564 4 Bedroom, 2
                                                          1
 05/05/17                    Associated Bank              Bank Service Fee                              2600-000                                    $14.69      $17,012.58
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 06/07/17                    Associated Bank              Bank Service Fee                              2600-000                                    $25.29      $16,987.29
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 07/10/17                    Associated Bank              Bank Service Fee                              2600-000                                    $24.44      $16,962.85
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)


                                                                                    Page Subtotals:                         $17,027.27              $64.42

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                             Page:         2
                        Case 15-24723              Doc 79 Filed 11/20/18
                                                                      FORM 2Entered 11/20/18 15:23:40                                    Desc Main
                                                   ESTATE CASHDocument     Page 6 of 15 RECORD
                                                              RECEIPTS AND DISBURSEMENTS
           Case No: 15-24723                                                                              Trustee Name: Joji Takada, Chapter 7 Trustee      Exhibit B
         Case Name: Dino Michael Bartolomei                                                                 Bank Name: Associated Bank
                        Barbara Lyn Bartolomei                                                   Account Number/CD#: XXXXXX0445
                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9850                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/20/2018                                                             Separate Bond (if applicable):


     1              2                     3                                   4                                             5                  6                  7

Transaction     Check or        Paid To / Received From           Description of Transaction          Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                                 Code                                               Balance ($)
 08/07/17                    Associated Bank              Bank Service Fee                             2600-000                                    $25.22      $16,937.63
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 09/08/17                    Associated Bank              Bank Service Fee                             2600-000                                    $25.18      $16,912.45
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 10/06/17                    Associated Bank              Bank Service Fee                             2600-000                                    $24.33      $16,888.12
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 11/07/17                    Associated Bank              Bank Service Fee                             2600-000                                    $25.11      $16,863.01
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 12/01/17         1001       Meltzer Purtill Stelle LLC   Payment to trustee                                                                   $6,680.80       $10,182.21
                             Meltzer, Purtill & Stelle    professional
                             LLC                          Bankruptcy counsel
                             300 South Wacker Drive,      fees/costs
                             Suite 2300
                             Chicago, IL 60606
                             Attn: David L. Kane

                             Meltzer Purtill Stelle LLC                                 ($6,500.00)    3210-000

                             Meltzer Purtill Stelle LLC                                   ($180.80)    3220-000

 12/01/17         1002       Law Offices of Zane          Payment to trustee                                                                   $1,856.35         $8,325.86
                             Zielinski PC                 professional
                             6336 N Cicero Ave #201       Special counsel
                             Chicago, IL 60646            fees/costs
                             Law Offices of Zane                                          ($206.35)    3220-000
                             Zielinski PC
                             Law Offices of Zane                                        ($1,650.00)    3210-000
                             Zielinski PC
 12/07/17                    Associated Bank              Bank Service Fee                             2600-000                                    $24.26        $8,301.60
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 01/08/18                    Associated Bank              Bank Service Fee                             2600-000                                    $14.53        $8,287.07
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 02/07/18                    Associated Bank              Bank Service Fee                             2600-000                                    $12.32        $8,274.75
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 03/07/18                    Associated Bank              Bank Service Fee                             2600-000                                    $11.11        $8,263.64
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)




                                                                                  Page Subtotals:                               $0.00          $8,699.21

              UST Form 101-7-TFR (5/1/2011) (Page: 6)
                                                                                                                                                             Page:         3
                        Case 15-24723             Doc 79 Filed 11/20/18
                                                                     FORM 2Entered 11/20/18 15:23:40                                     Desc Main
                                                  ESTATE CASHDocument     Page 7 of 15 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 15-24723                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: Dino Michael Bartolomei                                                                Bank Name: Associated Bank
                        Barbara Lyn Bartolomei                                                   Account Number/CD#: XXXXXX0445
                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9850                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/20/2018                                                             Separate Bond (if applicable):


     1              2                     3                                   4                                             5                  6                  7

Transaction     Check or        Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                               Code                                                 Balance ($)
 04/06/18                    Associated Bank              Bank Service Fee                            2600-000                                     $12.29        $8,251.35
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 05/07/18                    Associated Bank              Bank Service Fee                            2600-000                                     $11.87        $8,239.48
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)


                                                                              COLUMN TOTALS                                $17,027.27          $8,787.79
                                                                                     Less: Bank Transfers/CD's                  $0.00               $0.00
                                                                               Subtotal                                    $17,027.27          $8,787.79
                                                                                     Less: Payments to Debtors                  $0.00               $0.00
                                                                               Net                                         $17,027.27          $8,787.79




                                                                                  Page Subtotals:                               $0.00              $24.16

              UST Form 101-7-TFR (5/1/2011) (Page: 7)
                                                                                                                               Page:       4
        Case 15-24723              Doc 79        Filed 11/20/18 Entered 11/20/18 15:23:40                   Desc Main
                                                  Document     Page 8 of 15
                                                                                                                              Exhibit B
                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                              NET             ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS                BALANCE
                               XXXXXX0445 - Checking                                $17,027.27            $8,787.79            $8,239.48
                                                                                    $17,027.27            $8,787.79            $8,239.48

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:     $334,473.73
                               Total Net Deposits:              $17,027.27
                               Total Gross Receipts:          $351,501.00




                                                            Page Subtotals:                       $0.00               $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 8)
                 Case 15-24723                Doc 79       Filed 11/20/18 Entered 11/20/18 15:23:40                                Desc Main
                                                            Document     Page 9 of 15
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 15-24723                                                                                                                         Date: November 20, 2018
Debtor Name: Dino Michael Bartolomei
Claims Bar Date: 3/24/2016


Code #     Creditor Name And Address           Claim Class       Notes                                               Scheduled             Claimed             Allowed
           Joji Takada                         Administrative                                                            $0.00            $5,000.00           $5,000.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646
           trustee@takadallc.com


           Joji Takada                         Administrative                                                            $0.00               $22.20              $22.20
100        6336 North Cicero Avenue
2200       Chicago, IL 60646
           trustee@takadallc.com


           US Bankruptcy Court Clerk           Administrative                                                            $0.00             $350.00              $350.00
100        219 South Dearborn
2700       Chicago, Illinois 60604                               Adversary case 16-00015. (12 (Recovery of money/property - 547 preference)), (13 (Recovery of
                                                                 money/property - 548 fraudulent transfer)): Complaint by Joji Takada, Chapter 7 Trustee against Rudolph
                                                                 J. Bartolomei. (Fee Deferred) Fee Amount $350




           Law Offices of Zane Zielinski PC    Administrative                                                            $0.00            $2,600.00           $1,650.00
100        6336 N Cicero Ave #201
3210       Chicago, IL 60646




           Meltzer Purtill Stelle LLC          Administrative                                                            $0.00            $9,730.00           $6,500.00
100        Meltzer, Purtill & Stelle LLC
3210       300 South Wacker Drive, Suite
           2300
           Chicago, IL 60606
           Attn: David L. Kane



           Law Offices of Zane Zielinski PC    Administrative                                                            $0.00             $206.35              $206.35
100        6336 N Cicero Ave #201
3220       Chicago, IL 60646




           Meltzer Purtill Stelle LLC          Administrative                                                            $0.00             $180.80              $180.80
100        Meltzer, Purtill & Stelle LLC
3220       300 South Wacker Drive, Suite
           2300
           Chicago, IL 60606
           Attn: David L. Kane



           Callero and Callero LLP             Administrative                                                            $0.00             $796.00              $796.00
100        7800 North Milwaukee Avenue
3410       Niles, Illinois 60714
           Attn: Ryan Matsui




                                                                             Page 1                                         Printed: November 20, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                 Case 15-24723                Doc 79         Filed 11/20/18 Entered 11/20/18 15:23:40                             Desc Main
                                                              Document     Page 10 of 15
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 15-24723                                                                                                                       Date: November 20, 2018
Debtor Name: Dino Michael Bartolomei
Claims Bar Date: 3/24/2016


Code #     Creditor Name And Address           Claim Class       Notes                                               Scheduled           Claimed           Allowed
1          Americredit Financial Services,     Unsecured                                                                 $0.00             $0.00              $0.00
300        Inc. Dba Gm Financ
7100       P O Box 183853                                        Not claim of Debtor; Claim docketed in wrong case
           Arlington, Tx 76096


2          Cavalry Spv I, Llc                  Unsecured                                                                 $0.00           $963.70           $963.70
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595




3          Ashley Funding Services, Llc Its    Unsecured                                                                 $0.00            $16.40            $16.40
300        Successors And
7100       Assigns As Assignee Of
           Laboratory
           Corporation Of America Holdings
           Resurgent Capital Services
           Po Box 10587
           Greenville, Sc 29603-0587

4          Quantum3 Group Llc As Agent For     Unsecured                                                                 $0.00           $560.49           $560.49
300        Sadino Funding Llc
7100       Po Box 788
           Kirkland, Wa 98083-0788


5          Americredit Financial Services,     Unsecured                                                                 $0.00         $9,626.33          $9,626.33
300        Inc. Dba Gm Financ
7100       P O Box 183853
           Arlington, Tx 76096


6          Americredit Financial Services,     Unsecured                                                                 $0.00        $14,761.34         $14,761.34
300        Inc. Dba Gm Financ
7100       P O Box 183853
           Arlington, Tx 76096


7          Sprint                              Unsecured                                                                 $0.00           $629.85           $629.85
300        Attn Bankruptcy Dept
7100       Po Box 7949
           Overland Park Ks 66207-0949


8          Capital One Bank (USA), N. A.       Unsecured                                                                 $0.00           $299.00           $299.00
300        PO Box 71083
7100       Charlotte, NC 28272-1083




                                                                             Page 2                                        Printed: November 20, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                 Case 15-24723               Doc 79         Filed 11/20/18 Entered 11/20/18 15:23:40      Desc Main
                                                             Document     Page 11 of 15
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 15-24723                                                                                               Date: November 20, 2018
Debtor Name: Dino Michael Bartolomei
Claims Bar Date: 3/24/2016


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled          Claimed            Allowed
9          Capital One Bank (USA), N. A.      Unsecured                                          $0.00         $1,061.56          $1,061.56
300        PO Box 71083
7100       Charlotte, NC 28272-1083




10         Midland Credit Management Inc      Unsecured                                          $0.00         $1,509.45          $1,509.45
300        As Agent For
7100       Midland Funding Llc
           Po Box 2011
           Warren Mi 48090

11         American Infosource Lp As Agent    Unsecured                                          $0.00           $903.13           $903.13
300        For
7100       Verizon
           Po Box 248838
           Oklahoma City, Ok 73124-8838

12         American Infosource Lp As Agent    Unsecured                                          $0.00         $1,021.93          $1,021.93
300        For
7100       Verizon
           Po Box 248838
           Oklahoma City, Ok 73124-8838

13         American Infosource Lp As Agent    Unsecured                                          $0.00           $271.84           $271.84
300        For
7100       Directv, Llc
           Po Box 5008
           Carol Stream, Il 60197-5008

           Case Totals                                                                           $0.00        $50,510.37         $46,330.37
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 3              Printed: November 20, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 15-24723              Doc 79     Filed 11/20/18 Entered 11/20/18 15:23:40             Desc Main
                                               Document     Page 12 of 15




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-24723
     Case Name: Dino Michael Bartolomei
                 Barbara Lyn Bartolomei
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $                  8,239.48

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Joji Takada                       $         5,000.00 $                0.00 $         5,000.00
      Trustee Expenses: Joji Takada                   $               22.20 $             0.00 $           22.20
      Attorney for Trustee Fees: Meltzer Purtill
      Stelle LLC                                      $         6,500.00 $         6,500.00 $                0.00
      Attorney for Trustee Expenses: Meltzer
      Purtill Stelle LLC                              $           180.80 $           180.80 $                0.00
      Accountant for Trustee Fees: Callero and
      Callero LLP                                     $           796.00 $                0.00 $          796.00
      Charges: US Bankruptcy Court Clerk              $           350.00 $                0.00 $          350.00
      Other: Law Offices of Zane Zielinski PC         $         1,650.00 $         1,650.00 $                0.00
      Other: Law Offices of Zane Zielinski PC         $           206.35 $           206.35 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $                  6,168.20
                 Remaining Balance                                                    $                  2,071.28




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 15-24723             Doc 79      Filed 11/20/18 Entered 11/20/18 15:23:40          Desc Main
                                                Document     Page 13 of 15




               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 31,625.02 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Americredit Financial
                          Services, Inc. Dba Gm
     1                    Financ                       $           0.00 $              0.00 $                 0.00
     2                    Cavalry Spv I, Llc           $        963.70 $               0.00 $                63.12
                          Ashley Funding Services,
     3                    Llc Its Successors And       $          16.40 $              0.00 $                 1.07
                          Quantum3 Group Llc As
     4                    Agent For                    $        560.49 $               0.00 $                36.71
                          Americredit Financial
                          Services, Inc. Dba Gm
     5                    Financ                       $      9,626.33 $               0.00 $            630.48




UST Form 101-7-TFR (5/1/2011) (Page: 13)
         Case 15-24723             Doc 79   Filed 11/20/18 Entered 11/20/18 15:23:40             Desc Main
                                             Document     Page 14 of 15




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Americredit Financial
                          Services, Inc. Dba Gm
     6                    Financ                     $        14,761.34 $              0.00 $            966.79
     7                    Sprint                     $           629.85 $              0.00 $             41.25
                          Capital One Bank (USA),
     8                    N. A.                      $           299.00 $              0.00 $             19.58
                          Capital One Bank (USA),
     9                    N. A.                      $         1,061.56 $              0.00 $             69.53
                          Midland Credit
                          Management Inc As Agent
     10                   For                     $            1,509.45 $              0.00 $             98.86
                          American Infosource Lp As
     11                   Agent For                 $            903.13 $              0.00 $             59.15
                          American Infosource Lp As
     12                   Agent For                 $          1,021.93 $              0.00 $             66.93
                          American Infosource Lp As
     13                   Agent For                 $            271.84 $              0.00 $             17.81
                 Total to be paid to timely general unsecured creditors               $                2,071.28
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 14)
        Case 15-24723              Doc 79   Filed 11/20/18 Entered 11/20/18 15:23:40           Desc Main
                                             Document     Page 15 of 15




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 15)
